              Case 2:20-cv-00012-SEH Document 35 Filed 01/25/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA

                                     BUTTE DIVISION

 JANE DOE NO. 2,

                                Plaintiff,              No. CV 20-12-BU-SEH

 v.
                                                        ORDER
 MONTANA STATE UNIVERSITY,

                                Defendant.


         This case has been referred 1 to the Honorable John T. Johnston, United

States Magistrate Judge, for a settlement conference to be set by further order of

Court.

         ORDERED:

         Deadlines established by prior Orders of Court are suspended and all

pending motions are denied without prejudice to refiling as may be ordered by the

Court if the case does not settle.

         DATED this        JS   day of January, 2021.

                                                 d� alPef✓8-b
                                                '8AME. HADDON
                                                 United States District Judge

         1
             Doc. 31.
